DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          WENDY SOLOMON,
                             Appellant,

                                     v.

                U.S. BANK, NATIONAL ASSOCIATION,
                             Appellee.

                               No. 4D18-1509

                               [May 23, 2019]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Senior Judge; L.T. Case
No. CACE 14-02616.

   Wendy Solomon, Fort Lauderdale, pro se.

   Sara F. Holladay-Tobias and Emily Y. Rottmann of McGuire Woods LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.